Citation Nr: 1700758	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO. 13-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from January 1978 to March 2001. The Veteran died in February 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the RO in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. The cause of the Veteran's death was pancreatic cancer. 

2. At the time of death, service connection was in effect for tinnitus, plantar warts, tinea pedis, hypertension, and arthritis of the left elbow and left middle finger. 

3. The cause of the Veteran's death is not etiologically related to service or to any service-connected disability or disabilities

4. The Veteran's service-connected disabilities were neither the principal nor a contributory cause of his death.


CONCLUSION OF LAW

The criteria for DIC based on the cause of death of a veteran are not met. 38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5103, 5103A(a), (b), (g), 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.310, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

To establish a service-connected cause of death, it must be shown that a service-connected disability either caused death or substantially or materially contributed to cause death. A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during active service, or one which was proximately due to or the result of, or aggravated by, a service-connected disability. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). The presumption diseases do not include pancreatic cancer. 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

The certificate of death indicates that the Veteran died of pancreatic cancer. No other conditions are listed. There is no indication that an autopsy was conducted. At the time of death, service connection was in effect for tinnitus, plantar warts, tinea pedis, hypertension, and arthritis of the left elbow and left middle finger. 

Service treatment records reflecting the Veteran's service from January 1978 to March 2001 reveal no treatment for any condition of the pancreas at any time during service. 

Post-service records reveal a CT scan of the chest in April 2004, which found possible early inflammatory changes in the region of the body of the pancreas. An abdominal ultrasound the following day was normal with respect to the pancreas. The report indicates the ultrasound was being conducted for alcoholic (ETOH) pancreatitis. A July 2004 CT scan reveals a dilated pancreatic duct (VBMS record 08/06/2013). 

A July 2007 hospital discharge summary reveals the Veteran was admitted due to elevated blood sugar and he complained of abdominal pain for the past week. He was diagnosed with acute renal failure due to NSAID usage and acute-on-chronic pancreatitis. The report notes that pancreatitis had been diagnosed in 2004 (VBMS record 08/06/2013). 

A September 2007 MRI reveals prominent intrahepatic and extrahepatic bile duct and pancreatic ductal distention and a concern for pancreatic cancer. A November 2007 CT scan also expresses the technician's concern that there was a pancreatic adenocarcinoma. A December 2007 endoscopic ultrasound and cytology report confirmed a finding of signet-ring-cell adenocarcinoma of the pancreas (VBMS record 08/06/2013). 

After a review of all of the evidence, the Board finds that the cause of the Veteran's death was pancreatic cancer, which was not etiologically related to service or to any service-connected disability or disabilities. The Board also finds that the Veteran's service-connected disabilities were neither the principal nor a contributory cause of his death.

The appellant has principally asserted that various complaints noted in the service treatment records were signals or precursors of cancer activity that would ultimately manifest as pancreatic cancer. She specifically cited "findings from gastroenterologist, neurologist, oncologist, general practitioners with repeated admission noted in his records that they felt his symptomatic abdominal pains were not just chronic pancreatitis, but adenocarcinoma pancreas" (VBMS record 08/09/2013). 

In conflict with this assertion, as noted above, the service treatment records contain no reference to any pancreatic complaint, symptoms, or diagnoses. Regarding abdominal pains, the Veteran complained of lower abdominal pain in April 1980; however, this was attributed to a urinary tract infection. He was treated for lower abdominal pain in October 1985; however, this was attributed to probable epididymitis. He was treated for lower abdominal pain in August 1991; however, this was attributed to gastroenteritis. He was treated for abdominal pain in May 1998; however, this was attributed to acute gastritis. On September 8, 2000, the Veteran specifically denied abdominal pain. 

Copies of service treatment records submitted in support of the claim reveal that the appellant identified complaints of lower back pain in April 1979 and March 1997, a knot in the scrotum in April 1980, a bladder problem in April 1982, acute gastritis in July 1985 and June 1998, and an inflamed cyst in September 1985. He was also noted to have a history of kidney and bladder infections. He was treated for various other stomach, lung, urinary, and bowel complaints over the more than 20 years of service; however, none of these complaints was attributed to pancreatic pathology by anyone treating him in service. 

There is no medical opinion of record that purports to relate pancreatic cancer to service or to any service-connected disability. The only evidence directly addressing this aspect of service connection is the appellants lay assertions. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds the holding in Jandreau to be appropriate to the facts here. Relating a disease such as pancreatic cancer to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part. Establishing such a relationship requires medical knowledge and is not capable of lay observation. Accordingly, the appellant's lay statements are not competent evidence of an etiologic relationship between the claimed pancreatic cancer and service

The appellant has submitted abstracts and articles on pancreatic cancer. Medical treatise evidence can, in some circumstances, constitute competent medical evidence. See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). However, the Veterans Court has held that medical opinions which are speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The information submitted by the appellant here is general in nature and does not address the veteran's specific situation. Further, it does not purport to establish a link between the Veteran's pancreatic cancer and any event during his service, or to a service-connected disability. 

In sum, the Board finds that pancreatic cancer or other pancreatic pathology was not manifest in service and its post-service onset has not been related by competent medical evidence either to service or to any service-connected disability. The Board also finds that no principal or contributory role has been established between the Veteran's service-connected disabilities and his death. Accordingly, the Board concludes that service connection for the cause of death is not warranted and that DIC based on the cause of death of a veteran is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service and that the appellant is sincere in her belief that the Veteran's death was related to his service. While the Board is sympathetic to the appellant's contentions, in the final analysis, there is not sufficient competent medical evidence in support of her claim to bring the evidence into approximate balance. 

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in March 2010. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has made efforts to obtain VA treatment records. However, it determined that there were such records. While the appellant has signed a release to obtain VA records, she has not provided any detail with respect to the time and place of treatment or the conditions for which treatment was offered. As such, the Board finds no reason to question the determination of the RO that there are no VA treatment records. The appellant has submitted private treatment records which she deems pertinent to the appeal, and she has not identified any additional outstanding records for which VA assistance is requested. 

A VA medical opinion has not been obtained in this case. Section 5103A(d) concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation" and is not applicable to DIC claims. See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d). In DeLaRosa, the Federal Circuit explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the Veteran is disabled as a result of a personal injury or disease...while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Id. at 1322, n.1. Therefore, by definition, § 5103A(d) does not pertain to a DIC claim. 

Nevertheless, in a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008). According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the claimant's claim. Id. VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

In this case, the only evidence of a relationship between the cause of death and service consists of the appellant's conclusory generalized lay statements that his various aches and pains in service resulted in the pancreatic cancer that caused his death. This is similar to the situation in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) interpreting the duties under § 5103A(d). The Federal Circuit held that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to trigger the duty to obtain an examination or opinion, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. Accordingly, the Board finds that a medical opinion is not necessary in this case. 

ORDER

DIC based on service connection for the cause of death of a veteran is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


